                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MICHAEL MCAFEE,                               )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )       Case No. 4:18-cv-01486-SNLJ
                                              )
CLAYTON COUNTY JUSTICE                        )
CENTER, et al.,                               )
                                              )
              Defendants.                     )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Michael McAfee’s pro se motion

for change of judge (ECF 28). As a basis for his motion, plaintiff says the undersigned

has a “prior bias history … in African American cases” and has “more credibility towards

police officers.” A judge “should not recuse themselves solely because a party claims an

appearance of partiality.” In Re Medtronic, Inc. v. Sprint Fidelis Leads Prod. Liab. Litig.,

601 F.Supp.2d 1120, 1128 (D. Minn. 2009) (emphasis in original). Moreover, prior

“judicial rulings”—whatever plaintiff believes them to show—“rarely establish a valid

basis for recusal.” U.S. v. Melton, 738 F.3d 903, 906 (8th Cir. 2013). Simply put,

plaintiff’s baseless accusations fail to show the sort of “deep-seated antagonism that

would make fair judgments impossible.” U.S. v. Larsen, 427 F.3d 1091, 1095 (8th Cir.

2005); see also Maier v. Orr, 758 F.2d 1578, 1583 (Fed. Cir. 1985) (“Conclusory

statements [of bias] are of no effect. Nor are counsel's unsupported beliefs and




                                             1
assumptions. Frivolous and improperly based suggestions that a judge recuse should be

firmly declined.”).

       IT IS HEREBY ORDERED that plaintiff’s motion for change of judge (ECF 28)

is DENIED.

       So ordered this 31st day of October 2019.




                                               STEPHEN N. LIMBAUGH, JR.
                                               UNITED STATES DISTRICT JUDGE




                                           2
